FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2007 Commission File Number: 333-07654 ENDESA, S.A. (Translation of Registrant's Name into English) Ribera del Loira, 60 28042 Madrid, Spain (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A RELEVANT FACT ENDESA, S.A. INTENTION OF THE MEMBERS OF ENDESA’S BOARD OF DIRECTORS TO ACCEPT THE TENDER OFFER MADE BY ACCIONA, S.A. AND ENEL ENERGY EUROPE S.R.L. Pursuant to theAugust 3, 2007 report of the Board of Directors of Endesa, S.A, regarding the joint tender offer by Acciona S.A. and Enel Energy Europe S.r.L,all members of the Board of Directors who, directly or indirectly,ownEndesa shares indicated at the September 18, 2007 Board meeting that they intend to tender all of theirEndesa shares pursuant to the offer. Also in relation to the joint tender offer offer by Acciona S.A. and Enel Energy Europe S.r.L, on September 17, 2007 the board of directors of Caja de Ahorros y Monte de Piedad de Madrid unanimously adopted a resolution to tender its entire stake in Endesa pursuant to the offer. The following table shows the number of Endesa shares that each member of the Board of Directors owns directly or indirectly, together with the direct or indirect percentage stake that each such holding represents: MembersoftheBoardofDirectors Number of Shares DirectandIndirectStake(%) Mr. Manuel Pizarro Moreno 100,004 0.00944 Mr. Rafael Miranda Robredo 7,585 0.00071 Mr. Miguel Blesa de la Parra 600 0.00005 Mr. Fernando d´Ornellas Silva 96 0.00000 Mr. Francisco de Borja Prado Eulate Mr. Juan Ramón Quintas Seoane 1,525 0.00014 Mr. Francisco Javier Ramos Gascón 9,771 0.00092 Mr. Alberto Recarte García-Andrade 21,350 0.00201 Mr. Juan Rosell Lastortras 10,005 0.00094 Mr. José Serna Masiá 17,496 0.00165 Madrid, September 18, 2007 Salvador Montejo Velilla Secretary of the Company and of the Board of Directors SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENDESA, S.A. Dated:September 21, 2007 By: /s/ Álvaro Pérez de Lema Name: Álvaro Pérez de Lema Title: Manager of North America Investor Relations
